





Exhibit 10.1


COOPERATION AGREEMENT
This Cooperation Agreement (“Agreement”) is entered into as of July 1, 2020, by
and between e.l.f. Beauty, Inc., a Delaware corporation (the “Company”), and
Marathon Partners Equity Management, LLC (“Marathon Partners”), Marathon
Partners L.P., Marathon Focus Fund L.P., Marathon Partners LUX Fund, L.P.,
Cibelli Research & Management, LLC and Mario Cibelli (collectively, the
“Marathon Parties”) (each of the Company, on the one hand, and the Marathon
Parties, on the other hand, a “Party” to this Agreement, and collectively, the
“Parties”).
RECITALS
WHEREAS, the Marathon Parties have voting power or sole dispositive power or
otherwise have beneficial ownership of 2,585,000 shares of the common stock, par
value $0.01 per share, of the Company (the “Common Stock”) as of the date of
this Agreement;
WHEREAS, Marathon Partners submitted a letter to the Company on May 28, 2020
(the “Nomination Notice”) nominating a slate of director candidates to be
elected to the Board of Directors of the Company (the “Board”) at the Company’s
2020 Annual Meeting of Shareholders (the “2020 Annual Meeting”); and
WHEREAS, as of the date of this Agreement, the Company and the Marathon Parties
have determined to come to an agreement with respect to certain matters set
forth below.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties to this Agreement, intending to be legally bound, agree as follows:
1.Board Nomination; Certain Information; Other Board and Company Actions.
(a)    Lori Keith (the “New Director”) has provided the Company with (i) fully
completed and executed copies of the Company’s standard director & officer
questionnaire, representation and agreement letter, and other reasonable and
customary director onboarding documentation, including (A) all information
reasonably requested by the Company that is required to be disclosed for
directors, candidates for directors, and their affiliates and representatives in
a proxy statement or other filings under applicable law or regulation or stock
exchange rules or listing standards, in each case, relating to their
appointment, nomination or election as a director of the Company and
(B) information reasonably requested by the Company in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal or regulatory obligations, in each case,
relating to their appointment, nomination or election as a director of the
Company and required by the Company in connection with the appointment or
election of new members of the Board, (ii) an executed consent of the New
Director to be named in any proxy statement or other filings under applicable
law or stock exchange rules or listing standards and to serve as a Class III
Director and (iii) a written representation that the New Director, if elected as
a director of the Company, would be in compliance, and will comply with, all
applicable confidentiality, corporate governance, conflict of interest,
Regulation FD, code of conduct and ethics, stock ownership and trading policies
and guidelines, and other policies of the Company applicable to members of the
Board (collectively, the “Information”), and has cooperated with a background
check.
(b)    Based on the Information, the Nominating and Corporate Governance
Committee (the “Nominating Committee”) of the Board and the Board have
determined that the New Director may serve as an “independent” director of the
Company in accordance with the rules and listing standards of the New York Stock
Exchange (“NYSE”) and applicable rules and regulations of the U.S. Securities
and Exchange Commission (the “SEC”).
(c)    As promptly as practicable, but in no event later than two business days
following the execution of this Agreement, the Nominating Committee and the
Board shall take all necessary action to (i) increase the size of the Board from
eight to nine directors, with such new Board seat to be in Class III,
(ii) appoint the New Director as a Class III director on the Board and (iii)
appoint the New Director to the Nominating Committee.





--------------------------------------------------------------------------------





(d)    Immediately following the execution of this Agreement by the Parties, the
Marathon Parties shall send a letter to the Secretary of the Company irrevocably
withdrawing (i) the Nomination Notice, and, accordingly, (ii) their nomination
of Mario Cibelli, Dhiren Fonseca and Beth Birnbaum (the “Nominations”) for
election to the Board as Class I directors at the 2020 Annual Meeting and
(iii) the Marathon Parties’ demand letter pursuant to Section 220 of the
Delaware General Corporation Law, dated April 12, 2019.
(e)    The Board shall take all necessary action to include in the proposals to
be voted on at the 2020 Annual Meeting (i) a “say-on-pay” proposal of the
Company and (ii) a vote as to the frequency at which “say-on-pay” proposals will
be presented to and voted on by the stockholders at future annual meetings of
the Company, which shall include a recommendation by the Board that stockholders
vote “FOR” annual “say-on-pay” proposals.
(f)    The Board shall take all necessary action to amend Section 3.1(a) of the
2016 Equity Incentive Award Plan of the Company (the “2016 Incentive Plan”) to
reduce the maximum automatic annual percentage increase of shares of Common
Stock reserved for issuance under the 2016 Incentive Plan from 4% to 2%. During
the Support Period (as defined below), the Board shall not (i) adopt a new
equity incentive award plan or otherwise seek to amend the 2016 Incentive Plan
to increase the Share Limit (as defined in the 2016 Incentive Plan) or (ii)
issue Awards (as defined in the 2016 Incentive Plan) in excess of the Share
Limit (as defined in the 2016 Incentive Plan).
(g)    The New Director (or any Replacement (as defined below)), in addition to
all current directors, will (A) comply with all policies, procedures, codes,
rules, standards and guidelines applicable to members of the Board and (B) keep
confidential all Company confidential information and not disclose to any third
parties (including the Marathon Parties) discussions or matters considered in
meetings of the Board or Board committees.
(h)    Annual grants of equity awards to executive officers of the Company in
2021 will take place during the open trading window following the Company’s
fourth quarter earnings call in 2021. The proxy statement for the 2020 Annual
Meeting shall include language describing the obligation of the Company set
forth in this Section 1(h).
(i)    Nothing in this Agreement shall be deemed to abridge or limit the
fiduciary duties of any member of the Board under Delaware law.
(j)    The New Director (or any Replacement (as defined below)) may attend as a
non-voting observer any meeting(s) of the Compensation Committee of the Board
(the “Compensation Committee”) held following the date of this Agreement and
during the Support Period, and shall receive a copy of any materials
disseminated to Compensation Committee members in connection with such
meeting(s).
2.    Representations of the Marathon Parties. The Marathon Parties represent
and warrant to the Company as of the date hereof as follows:
(a)    The Marathon Parties are the beneficial owners of 2,585,000 shares of
Common Stock, such shares of Common Stock constitute all of the Common Stock
beneficially owned by the Marathon Parties, and (i) the Marathon Parties’
interests in the Common Stock and debt or other securities of the Company is as
set forth on Exhibit A, (ii) except as set forth on Exhibit A, the Marathon
Parties do not currently have, and do not currently have any right to acquire,
any interest in any other securities of the Company (or any rights, options or
other securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event) for such securities or any
obligations measured by the price or value of any securities of the Company or
any of its controlled Affiliates, including any swaps, puts, calls, appreciation
rights or other derivative arrangements designed to produce economic benefits
and risks that correspond to the ownership of Common Stock, whether or not any
of the foregoing would give rise to beneficial ownership, and whether or not to
be settled by delivery of Common Stock, payment of cash or by other
consideration, and without regard to any short position under any such contract
or arrangement) (collectively, “Securities of the Company”) and (iii) the
Marathon Parties will not, directly or indirectly, compensate or agree to
compensate the New Director for her service as a director of the Company with
any cash, securities (including any rights or options convertible into or
exercisable for or exchangeable into securities or any profit sharing agreement
or arrangement), or other form of compensation. The terms


2



--------------------------------------------------------------------------------





“beneficially owns” and “beneficial ownership” for all purposes under this
Agreement shall have the meanings set forth in Rule 13d-3 promulgated by the SEC
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). As
used in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act.
(b)    The Marathon Parties have no agreements, understandings or undertakings
with any third party to share or delegate disposition or voting control over any
of the securities set forth on Exhibit A, or to transfer, hypothecate or lend
any of the securities set forth on Exhibit A.
(c)    Each of the Marathon Parties represents and warrants to the Company as of
the date hereof that it has the power and authority to execute and deliver this
Agreement. This Agreement (i) has been duly and validly authorized by each of
the Marathon Parties, and constitutes a legal, valid and binding obligation of
each of the Marathon Parties, enforceable against each of the Marathon Parties
in accordance with its terms except as may be limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights and general equitable principles,
(ii) does not require the approval of any investor in or member of the Marathon
Parties and (iii) does not violate any law, order of any court or any
governmental agency or regulation or the charter or any organizational document
of the Marathon Parties, or conflict with, result in a breach of or constitute a
default under any agreement or instrument by which the Marathon Parties or any
of their respective assets is bound.
3.    Representations of the Company. The Company represents and warrants to the
Marathon Parties as of the date hereof that it has the corporate power and
authority to execute and deliver this Agreement. This Agreement (i) has been
duly and validly authorized by the Company and constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms except as may be limited by bankruptcy, insolvency or similar
laws affecting creditors’ rights and general equitable principles and (ii) does
not violate any law, order of any court or any agency or regulation or the
Company’s Certificate of Incorporation or the Amended and Restated Bylaws of the
Company (the “Bylaws”), or conflict with, result in a breach of or constitute a
default under any agreement or instrument by which the Company or any of its
assets or the assets of its subsidiaries are bound. The Company further
represents and warrants to the Marathon Parties as of the date hereof that since
March 2, 2019 it has not granted any performance equity awards to any named
executive officers other than those disclosed or referenced by the Company in
its Forms 4 filed with the SEC in June 2020.
4.    Support Period Covenants.
(a)    During the period commencing on the date hereof and ending at 11:59 pm
New York Time on the date that is thirty (30) days prior to expiration of the
advance notice period for the submission by stockholders of director nominations
for consideration at the Company’s 2021 Annual Meeting of Stockholders (the
“2021 Annual Meeting”) as determined by applicable law and set forth in the
Bylaws (such period, as modified, if applicable, in Section 4(b) below, the
“Support Period”), the Marathon Parties shall appear in person or by proxy for
quorum purposes at the 2020 Annual Meeting and any other meeting of stockholders
of the Company, including any adjournment or postponement thereof, to vote all
of the shares of Common Stock beneficially owned by the Marathon Parties on the
record date for such meeting (i) in favor of all persons nominated by the Board
to serve as directors of the Company and against any stockholder nominated
candidate not endorsed by the Board, (ii) to ratify the appointment of the
Company’s independent registered public accounting firm, (iii) in accordance
with the Board’s recommendation with respect to the Company’s “say-on-pay”
proposal and compensation plans and any amendments thereto and (iv) in favor of
any other proposals recommended by the Board, provided, that with respect to any
extraordinary matter, including any merger, acquisition, recapitalization,
restructuring, financing, disposition, distribution, spin-off, asset sale, joint
venture or other business combination involving the Company or its subsidiaries
which requires a vote of the Company’s stockholders, the Marathon Parties shall
have the right to vote the shares of Common Stock beneficially owned by the
Marathon Parties in their sole discretion. The Marathon Parties shall provide
written evidence of such vote to the Company no later than ten (10) business
days prior to the 2020 Annual Meeting.
(b)    Notwithstanding the foregoing, if either:


3



--------------------------------------------------------------------------------





(i)    at any time between the date of this Agreement and the date that is
thirty (30) days prior to the expiration of the advance notice period for the
submission by stockholders of director nominations for consideration at the 2021
Annual Meeting as determined by applicable law and set forth in the Bylaws (such
date, the “2021 Annual Meeting Nomination Window Date”), the Marathon Parties do
not meet the Minimum Ownership Threshold (as defined below), or
(ii)    as of the 2021 Annual Meeting Nomination Window Date, all of the
following conditions have been met:
a.
if the New Director or her Replacement is a director on the Board as of the 2021
Annual Meeting Nomination Window Date, the New Director or her Replacement (as
applicable) is a member of the Nominating Committee as of such date,

b.
between the date of this Agreement and the 2021 Annual Meeting Nomination Window
Date, Tarang Amin has not entered into a voting agreement or similar agreement
that would subject any Securities of the Company beneficially owned by Mr. Amin
to any arrangement or agreement with respect to the voting thereof with any
other person that is a holder of any Securities of the Company and that is not
affiliated with Mr. Amin or his estate planning, or that would give Mr. Amin the
power to vote or direct the voting of any Securities of the Company beneficially
owned by any other person that is not affiliated with Mr. Amin or his estate
planning,

c.
between the date of this Agreement and the 2021 Annual Meeting Nomination Window
Date, the Company has not issued shares of Common Stock (and/or Securities of
the Company convertible into, or exercisable for, shares of Common Stock) in any
transaction that represents more than 20% of the issued and outstanding shares
of Common Stock (including any Securities of the Company convertible into, or
exercisable for, shares of Common Stock) immediately prior to such issuance,

d.
the Company has confirmed that the proxy statement for the 2021 Annual Meeting
shall include language describing the obligation of the Company set forth in
Section 1(h) above as relates to annual grants of equity awards to executive
officers of the Company in 2022, and

e.
the Company has confirmed that any director(s) or officer(s) of the Company who
beneficially owned 3% or more of the issued and outstanding shares of Common
Stock as of the record date for the 2020 Annual Meeting voted all such shares at
the 2020 Annual Meeting in favor of annual “say-on-pay” proposal frequency at
future annual meetings of the Company,

then, for all purposes under this Agreement, the Support Period shall not expire
on the 2021 Annual Meeting Nomination Window Date, and instead the Support
Period shall automatically be extended until 11:59 pm New York Time on the date
that is thirty (30) days prior to expiration of the advance notice period for
the submission by stockholders of director nominations for consideration at the
Company’s 2022 Annual Meeting of Stockholders as determined by applicable law
and set forth in the Bylaws for all purposes under this Agreement, and the
Marathon Parties shall be required to (x) appear in person or by proxy at the
2021 Annual Meeting or any other meeting of stockholders of the Company held on
or after the 2021 Annual Meeting Nomination Window Date and prior to the end of
the Support Period, (y) vote any of the shares of Common Stock beneficially
owned by the Marathon Parties in accordance with Section 4(a)(i), (ii), (iii)
and (iv) at any meeting of stockholders of the Company held on or after the 2021
Annual Meeting Nomination Window Date and prior to the end of the Support
Period, provided, however, that in the event that Institutional Shareholder
Services Inc. (“ISS”) recommends otherwise with respect to the Company’s
“say-on-pay” proposal or any proposal relating to any compensation plan
submitted for shareholder approval at the 2021 Annual Meeting, including any
amendments thereto, each of the Marathon Parties will be permitted to vote in
accordance with the ISS


4



--------------------------------------------------------------------------------





recommendation in its discretion, and (z) provide written evidence of such vote
by the Marathon Parties at any meeting of stockholders of the Company held on or
after the 2021 Annual Meeting Nomination Window Date and prior to the end of the
Support Period (including the 2021 Annual Meeting) no later than ten (10)
business days prior to any such meeting (including the 2021 Annual Meeting). As
used herein, the “Minimum Ownership Threshold” shall mean beneficial ownership
equal to or greater than 2.0% of the issued and outstanding shares of Common
Stock. The Marathon Parties shall provide notice to the Company within two
business days following the date on which the Marathon Parties no longer meet
the Minimum Ownership Threshold.
(c)    If at any time during the Support Period (x) the New Director is unable
to serve out her term as a Class III Director on the Board for any reason, and
(y) as of such time, the Marathon Parties have maintained since the date of this
Agreement the Minimum Ownership Threshold and the Marathon Parties have provided
evidence of such ownership, together with a certification of such ownership, to
the Company, then the Marathon Parties and the Company shall negotiate in good
faith to propose a mutually-agreed upon replacement director (the “Replacement”)
to be appointed to the Board to serve as her successor for the remainder of her
current term as a Class III Director in accordance with the Bylaws, provided
such Replacement (i) qualifies as “independent” pursuant to the rules and
listing standards of the NYSE and applicable SEC rules and regulations, (ii) has
provided the Company with the Information, (iii) has cooperated with a
background check and (iv) has executed all documents required to be executed by
directors of the Company. The Replacement shall be promptly appointed to the
Board and at least one standing committee of the Board, subject to the approval
by each of the Nominating Committee and the Board, after conducting a good faith
customary due diligence process and consistent with the Board’s fiduciary
duties.
5.    Standstill Covenants.
(a)    Except as otherwise contemplated in Section 4 of this Agreement, at all
times during the Support Period, the Marathon Parties shall not, and shall cause
their Affiliates and Associates and their and such Affiliates’ and Associates’
respective equity owners (including members and limited partners), directors,
officers, managers and employees not to, and will direct their consultants,
agents, representatives, attorneys and advisors (to the extent directly or
indirectly acting on behalf of the Marathon Parties) (collectively, the
“Marathon Party Representatives”) not to, directly or indirectly, in any manner,
alone or in concert with others:
(i)    make, engage, solicit, or in any way participate in any “solicitation” of
proxies (as such term under the Exchange Act) or consents to vote, or knowingly
advise, encourage or influence any person or entity with respect to the voting
of any Securities of the Company or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act) (other than a
“solicitation” or acting as a “participant” in support of all of the nominees
recommended by the Board at any stockholder meeting);
(ii)    propose or otherwise solicit stockholders of the Company for the
approval of one or more stockholder proposals (whether made pursuant to Rule
14a-8 under the Exchange Act or otherwise) or call, attempt to call or solicit
consents to call a special meeting of stockholders of the Company;
(iii)    agree or propose to grant any proxies with respect to, or deposit any
Securities of the Company in a voting trust or similar arrangement or subject
any Securities of the Company to any arrangement or agreement with respect to
the voting thereof, except as expressly set forth in Section 4 of this
Agreement;
(iv)    take any action to form, join, encourage, influence or in any way
participate in any partnership, limited partnership, syndicate or other group
(as such term is contemplated in Rule 13d-5 promulgated under the Exchange Act)
with respect to the Securities of the Company (other than a group formed with an
Affiliate of the Marathon Parties) or otherwise act in concert with any person
or entity for the purpose of circumventing the provisions or purposes of this
Agreement;
(v)    purchase or otherwise acquire, or offer, seek, propose or agree to
acquire, ownership (including beneficial ownership) of the Securities of the
Company, any direct or indirect rights or options to


5



--------------------------------------------------------------------------------





acquire any such Securities of the Company, any derivative securities or
contracts or instruments in any way related to the price of shares or value of
Common Stock, any other securities of the Company, or any assets or liabilities
of the Company, provided that the Marathon Parties and their Affiliates, in the
aggregate, may acquire beneficial ownership of up to 12.5% of the Company’s
outstanding shares of Common Stock;
(vi)    other than in open-market transactions where the identity of the
purchaser is not known and in underwritten widely dispersed public offerings,
sell, offer or agree to sell, directly or indirectly, through swap or hedging
transactions or otherwise, the Securities of the Company or any rights decoupled
from the underlying Securities of the Company held by the Marathon Parties or
any of their Affiliates or Associates to any person or entity not (A) a party to
this Agreement, (B) a member of the Board or (C) an officer of the Company (any
person or entity not set forth in clauses (A)-(C) shall be referred to as a
“Third Party”), that would knowingly result in such Third Party, together with
its Affiliates and Associates, owning, controlling or otherwise having any
beneficial or other ownership interest in the aggregate of more than 4.9% of the
shares of Common Stock outstanding at such time, other than Schedule 13G filers
that are mutual funds, pension funds, index funds or investment fund managers
with no known history of activism or known plans to engage in activism, except
in a transaction approved in advance by the Board;
(vii)    effect or seek to effect, offer or propose to effect, cause or
participate in, or knowingly assist or facilitate any other person or entity to
effect or seek, offer or propose to effect or participate in, any tender or
exchange offer, merger, consolidation, division, acquisition, scheme,
arrangement, business combination, recapitalization, reorganization, sale or
acquisition of material assets, liquidation, dissolution or other extraordinary
transaction involving the Company or any of its subsidiaries or joint ventures
or any of their respective securities (each, an “Extraordinary Transaction”), or
make any public statement with respect to an Extraordinary Transaction;
provided, however, that nothing in this Agreement shall prevent the Marathon
Parties from making a public statement about how they intend to vote and the
reasons therefor with respect to any Extraordinary Transaction to which any
executive officer or director of the Company is a party (other than customary
support agreements) and that requires a vote of the Company’s stockholders;
provided further, that this clause shall not preclude the tender by the Marathon
Parties or any of their Affiliates or Associates of any Securities of the
Company into any tender or exchange offer which has been approved and
recommended to stockholders of the Company by the Board;
(viii)    (A) seek or solicit support for (whether publicly or privately) any
written consent of stockholders of the Company, (B) seek representation on, or
nominate any candidate to, the Board, except as set forth in Section 1 of this
Agreement, (C) seek the removal of any member of the Board, (D) conduct a
referendum of stockholders, (E) institute any litigation against the Company,
its directors or its officers other than to (1) enforce the provisions of this
Agreement and (2) make counterclaims with respect to any proceeding initiated
by, or on behalf of, the Company against the Marathon Parties, or (F) make a
request for any stockholder list or other Company books and records, whether
pursuant to Section 220 of the Delaware General Corporation Law or otherwise;
(ix)    knowingly encourage, advise or influence any other person or assist any
Third Party in so encouraging, assisting or influencing any person or entity
with respect to the giving or withholding of any proxy vote at the 2020 Annual
Meeting or the 2021 Annual Meeting (including any “vote no” or “withhold vote”
or similar campaign);
(x)    take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, changing or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors or to fill any vacancies on the Board or unfilled
newly-created directorships; (B) any material change in the capitalization,
stock repurchase programs and practices or dividend policy of the Company;
(C) any other material change in the Company’s management, business or corporate
structure, including, without limitation, its capital allocation, expense
structure, business operations or strategies or its management or other
personnel; (D) seeking to have the Company waive or make amendments or
modifications to the Company’s Certificate of Incorporation or the Bylaws, or
other actions that may impede or facilitate the acquisition of control of the
Company by any person or entity;


6



--------------------------------------------------------------------------------





(E) causing a class of Securities of the Company to be delisted from, or to
cease to be authorized to be quoted on, any securities exchange; or (F) causing
a class of Securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;
(xi)    otherwise act in concert with any person or entity to seek to control or
direct the management, Board (or any individual members thereof), stockholders
or policies of the Company;
(xii)    take any action that would require the Marathon Parties or any of their
Affiliates or Associates to file a statement of beneficial ownership report on
Schedule 13D or any amendment thereto with the SEC, other than solely as a
result of the purchase or sale by the Marathon Parties of Securities of the
Company set forth on Exhibit A;
(xiii)    make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any Securities of the Company or assets of the
Company or this Agreement;
(xiv)    enter into substantive discussions, negotiations, agreements or
understandings with any Third Party with respect to the foregoing, or solicit,
assist, prompt, induce or attempt to induce any Third Party to take any action
or make any statement with respect to any of the foregoing, or otherwise take or
cause any action or make any statement inconsistent with any of the foregoing;
or
(xv)    request, directly or indirectly, any amendment or waiver of this Section
5(a).
(b)    Notwithstanding anything contained in this Agreement to the contrary:
(i)    Nothing in this Section 5(a) shall prohibit or restrict the Marathon
Parties from taking any action necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has jurisdiction over the Marathon Parties or any of their
Affiliates or Associates. The provisions of this Section 5(a) shall also not
prevent the Marathon Parties from freely voting their Shares (except as
otherwise provided in this Agreement) or taking any actions except as
specifically contemplated in this Agreement.
(ii)    The Marathon Parties shall be responsible for any breach of this Section
5(a) by any of their Affiliates or Associates or any Marathon Party
Representatives.
6.    Mutual Non-Disparagement; No Public Statements.
(a)    Subject to applicable law, the Company, on the one hand, and each of the
Marathon Parties on the other hand, covenants and agrees that, during the
Support Period or if earlier, until such time as the other Party or any of its
or her officers, directors, employees, subsidiaries, Affiliates, Associates,
agents, attorneys or other representatives (collectively, the “Representatives”)
shall have breached this section, neither it nor any of its respective
Representatives acting, directly or indirectly, at its direction or on its
behalf, shall in any way publicly (including by any communication with other
investors or prospective investors in the Company where such communications
could reasonably be expected to be made public or trigger a public disclosure
obligation, with securities analysts or any member of traditional or digital
media) criticize, disparage, call into disrepute or otherwise defame or slander
the other Party or such other Party’s Representatives (including any current
officer or director of a Party or a Party’s subsidiaries who no longer serves in
such capacity at any time following the execution of this Agreement), or any of
their businesses, products or services, in any manner that would reasonably be
expected to damage the business or reputation of such other Party.
(b)    During the Support Period and except for the filing or amendment of a
statement of beneficial ownership report on Schedule 13D in relation to the
purchase or sale of Common Stock, neither the Marathon Parties nor any of their
Representatives, acting at the direction of, or on behalf of, the Marathon
Parties shall make any public statement relating to the Company nor take any
action which would reasonably be expected to require any public filing


7



--------------------------------------------------------------------------------





related to the Company without prior written approval from the Company;
provided, however, that nothing in this Agreement shall prevent the Marathon
Parties from making a public statement about how they intend to vote and the
reasons therefor with respect to any Extraordinary Transaction to which any
executive officer or director of the Company is a party (other than customary
support agreements) and that requires a vote of the Company’s stockholders.
(c)    Each Party shall be responsible for any breach of this Section 6 by any
of their respective Representatives.
(d)    During the Support Period, so long as the Marathon Parties have
maintained since the date of this Agreement the Minimum Ownership Threshold, (i)
management of the Company (together with the Company’s Lead Independent
Director, should such director elect to participate) will hold a customary
investor conference call, for up to 45 minutes, with Mr. Cibelli and other
representatives of the Marathon Parties following each of the Company’s
quarterly and annual earnings calls, and (ii) promptly following such call, the
Lead Independent Director of the Company (together with any other independent
directors of the Company selected by the Lead Independent Director to attend
such meeting) will participate in a call with Mr. Cibelli and other
representatives of the Marathon Parties without management of the Company
present for up to 15 minutes (the calls in (i) and (ii), “Quarterly Investor
Conference Calls”). The Marathon Parties shall provide the Company with a
detailed agenda of discussion topics for the portion of the Quarterly Investor
Conference Call with the Lead Independent Director no later than three business
days prior to the date of such Quarterly Investor Conference Call. Should the
Marathon Parties forgo a Quarterly Investor Conference Call, any unused minutes
from such relinquished Quarterly Investor Conference Call shall carry over to
the Quarterly Investor Conference Call being held the following quarter;
provided, however, for the avoidance of doubt, any unused minutes from a
Quarterly Investor Conference Call shall not carry over more than one successive
quarter.
(e)    Between the date of this Agreement and the 2021 Annual Meeting Nomination
Window Date, no Marathon Party or any of their Representatives will contact or
communicate with the Company or any of its Representatives (including any member
of the Board) in any way or through any media other than at a Quarterly Investor
Conference Call, in connection with arranging any such Quarterly Investor
Conference Call or in connection with the Marathon Party’s specific rights and
obligations under this Agreement. Any communications from any Marathon Party or
any of their Representatives in connection with arranging any such Quarterly
Investor Conference Call or in connection with the Marathon Party’s rights and
obligations under this Agreement must be directed to the Parties in accordance
with the notice provisions in Section 8(l), and no Marathon Party or any of
their Representatives will contact or communicate with the Company or any of its
Representatives (including any member of the Board) in any other manner unless
agreed to in writing by the Company.
(f)    In the event that the Support Period is automatically extended pursuant
to Section 4(b), then, following the 2021 Annual Meeting Nomination Window Date,
the Marathon Parties agree that any and all contacts and communications
regarding the Company, as well as any request by any of the Marathon Parties or
any of the Marathon Party Representatives to contact, communicate or meet with
the Company or any of its Representatives (including any member of the Board),
shall be directed solely to the Company’s General Counsel. Any such
communications from any of the Marathon Parties or any of the Marathon Party
Representatives in connection with arranging any Quarterly Investor Conference
Call or in connection with the Marathon Parties’ rights and obligations under
this Agreement shall be directed solely to the Company’s General Counsel.
7.    Press Release. The Parties agree that the Company shall issue a press
release (the “Press Release”) in substantially the form attached hereto as
Exhibit B promptly following the execution and delivery of this Agreement by the
Parties.
8.    Miscellaneous.
(a)    Specific Enforcement; Special Remedy. Each of the Parties agrees that the
other Party would be irreparably injured in the event that any provision of the
Agreement is breached or not performed. Accordingly, it is agreed that each
Party shall be entitled to temporary and permanent injunctive relief with
respect to each and any breach or purported repudiation of this Agreement by the
other and to specifically enforce strict adherence to this Agreement and the
terms and provisions hereof against the other in any action instituted in a
court of competent


8



--------------------------------------------------------------------------------





jurisdiction, in addition to any other remedy which such aggrieved Party may be
entitled to obtain. Moreover, in the event of the breach of any of the
provisions of this Agreement, timeliness in obtaining relief is of the essence.
(b)    Amendments; Waiver. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated orally or in writing, except that any
term of this Agreement may be amended by a writing signed by the Parties, and
the observance of any such term may be waived (either generally or in a
particular instance and either retroactively or prospectively) solely in a
writing signed by the Party against whom such waiver is to be asserted. No delay
on the part of either Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
either Party of any right, power or privilege hereunder operate as a waiver of
any other right, power or privilege hereunder, nor shall any single or partial
exercise of any right, power or privilege hereunder, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.
(c)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties. This
Agreement may not be assigned without the prior written consent of the other
Party hereto.
(d)    No Third-Party Beneficiaries. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person or entity, other
than the Parties and their respective successors and assigns, any legal or
equitable right, remedy or claim under or in respect of this Agreement and any
conditions and provisions hereof being intended to be and being for the sole and
exclusive benefit of the parties hereto and their respective successors and
assigns, and for the benefit of no other person or entity.
(e)    Counterparts. This Agreement may be executed in any number of
counterparts and by the Parties in separate counterparts (including by facsimile
signature, Docusign or other form of electronic signature), each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. This Agreement may be executed and
delivered by the Parties electronically, including by electronic mail, .pdf,
Docusign, or other means of electronic delivery.
(f)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(g)    Governing Law; Choice of Venue.
(i)    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to agreements made and to be
performed within that state, without giving effect to any law or principals of
law that would result in the application of the laws of any other jurisdiction.
(ii)    Each Party (A) consents to submit itself to the personal jurisdiction of
the Court of Chancery or other federal or state courts of the State of Delaware
in the event any dispute arises out of this Agreement or the transactions
contemplated by this Agreement, (B) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (C) agrees that it shall not bring any action relating to this
Agreement or the transactions contemplated by this Agreement in any court other
than the Court of Chancery or other federal or state courts of the State of
Delaware, and each Party irrevocably waives the right to trial by jury and (D)
irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address of such Party’s principal
place of business or as otherwise provided by applicable law.
(h)    Reimbursement. The Company shall reimburse the Marathon Parties for their
reasonable out-of-pocket expenses, including the reasonable fees and expenses of
counsel, incurred in connection with their engagement with the Company, the
Nominations and the negotiation of, and all matters arising under this
Agreement; provided, however, that such reimbursement shall not exceed $250,000.


9



--------------------------------------------------------------------------------





(i)    Severability. If at any time subsequent to the date hereof, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision in this Agreement.
(j)    Interpretation and Construction. Each of the Parties acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each Party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any Party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each Party, and any controversy over interpretations of this Agreement shall
be decided without regards to events of drafting or preparation. For purposes of
this Agreement, the term “including” shall be deemed to be followed by the words
“without limitation.”
(k)    Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof.
(l)    Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by e-mail to
the e-mail address for a Party set forth below; and (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses for such
communications shall be:
If to the Company or the Board:


e.l.f. Beauty, Inc.
570 10th Street
Oakland, CA 94607
Attention:     General Counsel
Email:     ***


with a copy (which shall not constitute notice) to:


Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Attention:    Tad Freese and Josh Dubofsky
E-mail:    Tad.Freese@lw.com and Josh.Dubofsky@lw.com


If to the Marathon Parties:


Marathon Partners Equity Management, LLC
Attention:     Mario Cibelli
Email:    ***


with a copy (which shall not constitute notice) to:


Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, NY 10019
Attention:    Andrew Freedman
E-mail:        AFreedman@olshanlaw.com


10



--------------------------------------------------------------------------------





(m)    Termination. Unless earlier terminated as provided in this Agreement,
upon the expiration of the Support Period, this Agreement shall immediately and
automatically terminate in its entirety and no Party shall have any further
rights or obligations under this Agreement; provided, however, (i) that this
Section 8 shall survive any such termination and (ii) no Party shall be released
from any breach of this Agreement that occurred prior to the termination of this
Agreement.


[Signature Pages Follow]




11



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.
 
E.L.F. BEAUTY, INC.
 
 
 
 
 
By:
/s/ Scott Milsten
 
 
Name:
Scott Milsten
 
 
Title:
General Counsel
 

  


[Signature Page to Cooperation Agreement]





--------------------------------------------------------------------------------







 
Marathon Partners Equity Management, LLC
 
 
 
 
 
By:
/s/ Mario D. Cibell
 
 
Name:
Mario D. Cibelli
 
 
Title:
Managing Member
 



 
Marathon Partners L.P.
 
 
 
 
 
By: Marathon Partners Equity Management, LLC, its General Partner
 
 
 
 
 
 
By:
/s/ Mario D. Cibell
 
 
Name:
Mario D. Cibelli
 
 
Title:
Managing Member
 



 
Marathon Focus Fund L.P.
 
 
 
 
 
By: Cibelli Research & Management, LLC,
       its General Partner
 
 
 
 
 
 
By:
/s/ Mario D. Cibell
 
 
Name:
Mario D. Cibelli
 
 
Title:
Managing Member
 



 
Marathon Partners LUX Fund, L.P.
 
 
 
 
 
By: Cibelli Research & Management, LLC,
       its General Partner
 
 
 
 
 
 
By:
/s/ Mario D. Cibell
 
 
Name:
Mario D. Cibelli
 
 
Title:
Managing Member
 



 
Cibelli Research & Management, LLC
 
 
 
 
 
By:
/s/ Mario D. Cibell
 
 
Name:
Mario D. Cibelli
 
 
Title:
Managing Member
 

  
 
By:
/s/ Mario D. Cibell
 
 
Name:
Mario D. Cibelli
 



[Signature Page to Cooperation Agreement]



